The undersigned have reviewed the award based upon the record of the proceedings before the deputy commissioner.
The appealing parties have shown good grounds to reconsider the evidence.
Of particular concern, controversy has arisen over medical records which were submitted by the plaintiff in the case and admitted into the record of evidence by deputy commissioner as "stipulated". In fact, there was never a stipulation by defendant to the admission of these records, which are the sole medical evidence presented by plaintiff in this case. No deposition testimony was ever taken, so plaintiff does necessarily rely on these medical records to sufficiently prove his case.
In the absence of a stipulation by the parties, in the interest of justice and in obtaining a complete and accurate record upon which to review the prior decision, the undersigned, in their discretion, HEREBY REMAND the case for the taking of appropriate depositions. Once depositions have been taken and the record is complete, the deputy commissioner overseeing the remand and the taking of depositions shall notify the Full Commission panel so that a complete review of this case can be conducted once an order is entered closing the record. Parties may present supplemental briefs to the Full Commission at that time in support of their respective positions. At that time, the Full Commission will determine whether further oral arguments are needed and will subsequently render an opinion and award on the completed record.
This the ___ day of __________, 1999.
                                  S/_____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/_____________ BERNADINE S. BALLANCE COMMISSIONER
Participated on panel but unavailable for signature due to current illness.
CHRISTOPHER SCOTT COMMISSIONER
JHB:kws